United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1186
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Jesus Cisneros,                          *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: September 29, 2000
                                Filed: October 4, 2000
                                    ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges
                           ___________

PER CURIAM.

        Jesus Cisneros pleaded guilty to conspiring to distribute methamphetamine. The
district court sentenced him to 135 months imprisonment and 5 years supervised
release. On appeal, Cisneros argues the district court committed error in denying him
a two-level minor-participant reduction, see U.S.S.G. § 3B1.2(b), because he was
clearly less culpable than his codefendants. A minor participant is “any participant who
is less culpable than most other participants, but whose role could not be described as
minimal.” U.S.S.G. § 3B1.2, comment. (n.3). We review the district court’s finding
on this issue for clear error, keeping in mind that Cisneros bore the burden of proving
entitlement to the reduction. See United States v. Alaniz, 148 F.3d 929, 937 (8th Cir.),
cert. denied, 525 U.S. 1027 (1998). As the district court recognized, nothing in the
record suggests Cisneros was less culpable than other participants or unaware of the
scope and structure of the enterprise and others’ activities. See U.S.S.G. § 3B1.2,
comment. (nn.1 & 3). The uncontested facts regarding his drug sales to individuals in
different places in Nebraska indicate he was deeply involved in the methamphetamine
conspiracy. See United States v. Rayner, 2 F.3d 286, 288 (8th Cir. 1993).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-